Citation Nr: 0808460	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-30 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1973 to 
June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claim for service connection for post-traumatic 
stress disorder (PTSD).  

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

A review of the veteran's claims file reflects his contention 
that he was confined in correctional custody for 30 days 
prior to his discharge from the Air Force, which confinement 
he has identified as the in-service stressor that caused his 
PTSD.  Specifically, in his August 2004 PTSD Questionnaire 
response, the veteran reports having been "confined in the 
brigg [sic] for 30 days" after receiving an "Article 15" 
for failure to report to his duty station.  The veteran's 
contention is supported by clinical records kept by Donna 
Lynn Parkinson, Ph.D., the veteran's former treating VA 
clinical psychologist, who recorded in a November 2000 
treatment note that she had reviewed a document pertaining to 
the veteran's Article 15, which he received for "disobeying 
a lawful order from a superior (to report to duty as barracks 
bay orderly)."  The psychologist also noted having reviewed 
a letter from an Air Force chaplain concerning the veteran's 
mental state and the reason for his discharge from the Air 
Force after only five months, as well as a document labeled 
"Discharge Action AFM 39-10" and a Certificate of 
Psychiatric Evaluation conducted shortly before the veteran's 
discharge.  The documents to which Dr. Parkinson refers, 
however, are not present in the veteran's claims file, nor is 
any other evidence associated with the file that clearly 
corroborates his contention of having been confined for 30 
days while in service.  The Board notes that the veteran's 
service medical records contain a reference to the veteran's 
complaint of having "trouble sleeping while in C.C.," but 
the records do not identify what "C.C." might mean, nor do 
they contain any further documentation of the veteran's 
alleged confinement.

The evidence, as noted above, thus suggests that the veteran 
may have been placed in correctional custody during his time 
in service.  It appears to the Board that the information 
provided by the veteran and his treating psychologist is 
sufficiently specific to allow further inquiry into whether 
military records are available documenting the event.  
Therefore, the Board concludes that the veteran should be 
given another opportunity to provide further information 
concerning his confinement.  The Board encourages the veteran 
to focus particularly on locating and submitting the 
documents identified by Dr. Parkinson, if those documents 
remain in his possession.  Moreover, the veteran should be 
invited to submit statements from individuals who know of the 
claimed confinement.  VA's duty to assist includes suggesting 
to the veteran that he write to fellow soldiers asking for 
letters supportive of his PTSD claim.  See Garlejo v. 
Derwinski, 2 Vet. App. 619, 620 (1992).  

After providing the veteran another opportunity to present 
information and/or evidence that would assist in verifying 
the claimed in-service stressor, the RO should request the 
veteran's service personnel records for verification of the 
claimed stressors.  The Board notes further that the veteran 
has already provided sufficient information for the RO to 
seek in particular the documents identified by Dr. Parkinson, 
specifically the Article 15, the letter from the chaplain, 
the "Discharge Action AFM 39-10," and the Certificate of 
Psychiatric Evaluation, which documents may serve to verify 
the occurrence of the alleged 30-day confinement.

Regarding diagnosis of the veteran's mental disabilities, the 
Board first acknowledges that several medical professionals 
have identified the veteran as suffering from PTSD.  In that 
connection, the veteran's claims file contains a progress 
note from a May 1997 VA visit, in which the treating 
physician indicated that the veteran was suffering from PTSD.  
Further, VA treatment notes from October 1997 and multiple 
appointments in 1998 list the veteran's diagnosis as PTSD.  
In a May 1998 VA treatment note, the veteran is noted to have 
"PTSD symptoms" of becoming enraged and violent, causing 
his wife to move out of their home.  Further, VA treatment 
records from January 2000 and January 2003 document the 
veteran's diagnosis of PTSD with, per the January 2003 
record, "moderate stressors."  There is no evidence, 
however, to suggest that the treating physicians evaluated 
the veteran's history or related the veteran's time in 
service-specifically his alleged confinement and any 
associated mistreatment-to their diagnosis.

Moreover, the relevant medical evidence also contains a 
number of conflicting diagnoses that do not include PTSD.  In 
this connection, review of the claims file reveals a March 
1993 psychiatric evaluation in which the examiner assigned 
the veteran a "provisional diagnosis" of PTSD, with a 
confirmed diagnosis of paranoid personality disorder.  The 
examiner noted at the time that it was difficult to ascertain 
whether the veteran suffered from PTSD due to his extremely 
guarded nature.  In December 2000, Dr. Parkinson noted in a 
treatment report that she agreed with the 1993 diagnosis of 
personality disorder, but did not mention PTSD as a condition 
the veteran was suffering.  Dr. Parkinson in particular noted 
that, although the veteran's in-service incarceration was 
"detrimental" to him, she did not find that the experience 
was the "root cause" of the veteran's disorder.  Similarly, 
the veteran has been diagnosed with schizotypical personality 
disorder by a private counselor who treated him from March 
1994 to November 1996.  He received a similar diagnosis of 
schizotypal personality disorder and personality disorder not 
otherwise specified in a November 1995 treatment session with 
a VA psychologist.  

Relevant medical evidence associated with the veteran's file 
also documents that he has been diagnosed on multiple 
occasions with anxiety, depression, and schizophrenia.  
Specifically, VA examination reports of record reflect a July 
1983 diagnosis of anxiety reaction secondary to drug abuse as 
well as June 1991 diagnoses of chronic anxiety and depression 
and psychosis, unclassified type by history.  Private 
treatment records from August and October 1992 similarly 
document that the veteran had a history of depression.  A 
further VA examination in January 1994 reflects diagnosis of 
anxiety with moderate depression and probable chronic 
schizophrenia, paranoid type.  Private treatment records from 
September 1995 reflect "rule-out" diagnoses of 
schizophrenia and major depression with psychotic features, 
which diagnosis is echoed in the veteran's October 1998 VA 
hospitalization records showing the veteran suffered from 
chronic depression and depression disorder.  Similarly, at a 
July 1999 VA examination, the examiner concluded that the 
veteran suffered from depression not otherwise specified, 
with a "rule out" diagnosis of dysthymic disorder.  A VA 
examiner at a June 2001 competency examination further 
diagnosed the veteran with depressive disorder not otherwise 
specified and schizophrenia paranoid type.    

In light of the veteran's current contentions and the 
striking discrepancy among the multiple assessments discussed 
above, the Board finds it necessary to secure another 
examination to ascertain whether the veteran has PTSD.  See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does 
not adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted).  The Board 
will therefore remand to afford the veteran a new VA 
examination in order to obtain a current diagnosis based on 
both examination and a thorough review of his claims file.  
Specifically, the veteran should be afforded a psychiatric 
evaluation to include particular attention to the divergent 
diagnoses assigned to him in prior examinations.  In the 
report, the examiner should address the variation among the 
prior diagnoses, as well as the relationship between any 
diagnosed PTSD and the veteran's claimed in-service stressor.

The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 3.655(b) (2007).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, VA should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain 
any additional pertinent evidence not 
currently of record.  The veteran 
should also be invited to submit any 
pertinent evidence in his possession, 
and the originating agency should 
explain the type of evidence that is 
his ultimate responsibility to submit.  
The letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may 
decide the claim within the one-year 
period).  

The veteran should specifically be 
encouraged to submit the documents 
identified by his VA treating 
psychologist concerning his Article 15, 
the letter from the chaplain, the 
"Discharge Action AFM 39-10," and the 
Certificate of Psychiatric Evaluation.  
The veteran should also be invited to 
submit statements from other former 
service comrades or others that establish 
the occurrence of his alleged in-service 
stressful experience(s).  

2.  Following any additional responses 
received from the veteran, the RO should 
request the veteran's entire service 
personnel records, as well as any 
available information that might 
corroborate the veteran's alleged in-
service stressor(s).  Any additional 
documents received should be associated 
with the claims file.  

3.  After receiving the veteran's service 
personnel records and associating with 
the claims file all available records 
and/or responses received pursuant to the 
above-requested development, the veteran 
should be scheduled for VA psychological 
testing and psychiatric examination.  All 
examiners should thoroughly review the 
veteran's claims file, to include a copy 
of this REMAND.  

Psychological testing should be conducted 
with a view toward determining whether 
the veteran in fact meets the criteria 
for a diagnosis of PTSD.  A psychiatrist 
should thereafter review the veteran's 
claims file and test results, examine the 
veteran, and provide an opinion as to 
whether the veteran has symptomatology 
that meets the diagnostic criteria for 
PTSD.  The examiner should identify the 
specific stressor(s) underlying the 
diagnosis and should comment upon the 
link between the current symptomatology 
and the veteran's in-service stressor(s).  
A complete rationale should be provided 
for all opinions expressed.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claim on appeal should be adjudicated in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

